Mr. Chief Justice McIver,
dissenting. Being unable to concur in the conclusion reached by Mr. Justice Pope in his opinion, I propose to state as briefly as practicable the grounds of my dissent, without undertaking to elaborate the argument. It is and must be conceded that if the counterclaim set up in the answer is based upon a tort, it cannot be pleaded as a counter-claim to the plaintiff’s action, which is manifestly based upon a contract. Code, sec. 171. The first inquiry, therefore, is, whether the counter-claim, which is a cross-action, is an action ex delicto, based upon tort, or an action ex contractu. The allegations upon which the counter-claim is based substantially amount to this, that the plaintiff’s intestate, at the time of her husband’s death, had in her possession the sum of $1,800, belonging to her husband, which it was her duty, upon the death of her husband, to turn over to the executors of his will; that she not only did not perform this duty, but on the contrary she retained the possession of the said sum of money and converted the same to *499her own use, concealing from the said executors and from the defendant (who under the will of her said husband was entitled to the said money) the fact that this money belonged to her husband, and the further fact that she had converted the same to her own use. These allegations practically amount to a charge of larceny, or at least to a breach of trust with a fraudulent intent, which by statute is declared to be larceny. The foundation of the claim made by the defendant is a tort of the gravest character alleged to have been committed by plaintiff’s intestate, and, therefore, there was no error on the part of the Circuit Judge in so holding. But even if it be conceded that this was' error, and that the counter-claim was based upon an implied cpntract arising out of a tort, which may be waived, and the action may proceed upon the contract, there is no doubt that where the tort arises out of a contract, the tort may be waived and the party may sue upon the contract. Bryce v. Parker, 11 S. C., 337. If, then, it be conceded the counter-claim is based upon an implied contract, then I agree again with the Circuit Judge, that the allegations upon which the counter-claim is based show upon their face that the counter-claim is barred by the statute of limitations. Sec. 94 of the Code provides that “Civil actions can only be commenced within the periods prescribed in this title after the cause of action shall have accrued,” with certain exceptions which have no application here and the period prescribed in sec. 112 of the Code within which “an action on a contract, obligation or liability, express or implied,” may be commenced is six years, except those provided for in sec. 3, which it cannot be pretended have any application here. And there can be no doubt that the pleadings show that the period of six years from the accrual of the alleged cause of action against plaintiff’s intestate had long since elapsed before the commencement of this action.
It is contended, however, by the appellant that his counterclaim is protected from the bar of the statute of limitations by the provisions contained in subdiv. 6, of sec. 112, of the Code, which reads as follows: “Any action for relief on the *500ground of fraud in cases which heretofore were solely cognizable by the Court of Chancery, the cause of action in such a case not to be deemed to have accrued until the discovery by the aggrieved party of the facts constituting the fraud.” And the contention on the part of the appellant is that as it is alleged that plaintiffs’ intestate concealed the fact that she had money in her hands belonging to her husband, which she had converted to her own use, until her death, the facts constituting the fraud on the part of plaintiffs’ intestate were not discovered until after her death, which seems to have occurred some time in April, 1898, the cause of action on the counterclaim did not arise until that time, and hence is not yet barred under the provision of.the Code last cited. That provision only applies by its express terms to an “action for relief on the ground of fraud,” in a case which prior to the Code was “solely cognizable by the Court of Chancery.” It is necessary, therefore, to inquire: 1st. Whether this is an action (or being a counter-claim, a cross-action,) for relief on the ground of fraud; 2d, whether it is a case which, prior to the Code, was “solely cognizable by the Court of Chancery?” 1st. If it is an action for relief on the ground of fraud, then clearly there was no error in sustaining the demurrer upon the first ground taken by the Circuit Judge, as fraud is unquestionably a tort; and, as we have seen, a tort cannot be pleaded as a counter-claim to an action on a contract. 2d. Is this a case which, prior to the Code, was solely cognizable by the Court of Chancery? Clearly it was not. Nearly all of the cases cited in the leading opinion show that the remedy in a case like this, prior to the Code, was by an action of assumpsit for money had and received by the defendant to the use of the plaintiff, purely an action at law, and cannot, therefore, be regarded as a case “solely cognizable by the Court of Chancery.” Indeed, as the plaintiff in such a case had a plain and adequate remedy at law, the Court of Chancery could not take cognizance of it at all. In one of these cases, Bours & Bascombe v. Watson, v. 1 M. Con. Rep., 393, Nott, J., in delivering the opinion of the Court, uses this language: *501“Whenever one person has got the money of another by fraud or extortion, or by taking any undue advantage of the plaintiff’s situation, or in any other manner in which, ex aequo et bono, he ought not to retain it, an action for money had and received will lie to recover it back.” So, in Sebring, as admr. of Montaigne v. Keith, as admr. of Keith, 2 Hill, 340, in which the facts were much like the facts in the present case, the defendant’s intestate had appropriated money belonging to plaintiff’s intestate, an action at law for money had and received was sustained. The case of Miles v. Berry, 1 Hill, 296, may also be cited as throwing a doubt, at least, upon one of the cases cited by appellant’s counsel, Harrel v. Kelly, 2 McC., 426, for in the case of Miles v. Berry, wheré the maker had fraudulently obtained possession of a note which he had given to the plaintiff, and concealed the fact that he had possession of the note until after the statutory period had expired, it was held that the statute of limitations, was a bar to the action, notwithstanding the defendant’s fraud, which had not been discovered by plaintiff until within three years before the action was commenced. In delivering the opinion of the Court in that case, O’Neale, J., uses the following language: “The act of 1712, P. I,., 102, directs that the action of assumpsit' shall be brought within four years next after the cause of action (accrued) and not after. To ascertain therefore, whether the plaintiff’s action is barred, the most important inquiry is, when did the cause of action accrue? When this is ascertained, the determination whether the statute has run out, is a mere matter of numerical calculation, which can be easily made. Many of the difficulties in the cases upon the statute of limitations have arisen from losing sight of the words of the statute, and looking to what appeared to be just and right between the parties. The Judges here and elsewhere have, however, set about the work to reform in this respect, and are now endeavoring to conform to the statute.” So that here it may be said that while it may be a hardship upon the defendant to have the statute of limitations applied to the counter-claim, *502when he did not know of the existence of such claim until within the statutory period, the Court has no right to relieve him by incorporating into the statute an exception which the legislature has not seen fit to place therein, especially where it has incorporated a saving clause in a certain class of cases to which, as has been shown, this case does not belong.
It seems to me that there was no error on the part of the Circuit Judge in sustaining the demurrer upon either of the grounds upon which he bases his conclusion, and, therefore, his judgment should be affirmed, and as the majority of this Court agree that the judgment of the Circuit Court should be affirmed,
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.